DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-15, 17-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,459,353 B2 issued to Chien et al. Although the claims at issue are not identical, they are not patentably distinct from the claims of 16/665585 are directed to the same invention of the claims of US 10,459,353 B2 issued to Chien et al. As such, the claims of 16/665585 are met by the claims of US 10,459,353 B2 issued to Chien et al. No further analysis is necessary.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-15, 17-19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onvlee et al. [US 2015/0241797 A1] in view of Sho [US 2014/0232998 A1] and further in view of Nakajima et al. [US 2011/0159440 A1].

Regarding claims 1-3, Onvlee et al. discloses a system (Figs. 1-3), comprising: 
one or more masks (MA); 
a mask library that is configured to store the one or more masks (paragraph [0068]); 
a mask stage (MT) configured to secure the one or more masks thereon (as shown in Figs. 1-3); and 
a first cleaning structure that is located within the chamber (paragraph [0098] teaches cleaning in the vacuum environment) configured to remove contaminant particles from a surface of the one or more masks using a sticky material or using an electrostatic force generated by a current-driven electrostatic force generator (as shown in Figs. 6-9, see also paragraphs [0085], 
a second cleaning structure that is different from the first cleaning structure and configured to remove contaminant particles from a surface of the mask stage using the sticking material or using the electrostatic force (paragraphs [0085] and [0086] teaches wherein cleaning systems maybe included at each location around the patterning device, such that one or more cleaning systems can remain stationary and wherein the cleaning systems is used to clean the mask and the mask stage).

Onvlee et al. does not explicitly teach wherein the second cleaning is located outside of the chamber.
However, Sho discloses a mask cleaner inside of vacuum chamber (paragraph [0029]) and wherein the mask stages are taken outside of the vacuum chamber to be cleaned (paragraphs [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the second cleaner for the stage outside of the vacuum chamber, as taught by Sho in the system of Onvlee et al. because such a modification provides a suitable alternative configuration for cleaning a reticle and cleaning a reticle stage which can effectively reduce the foreign material adhering onto the reticle or the foreign material adhering onto the reticle stage while also reducing downtime for the exposure apparatus (paragraphs [0005] and [0040] of Sho).

The combination of Onvlee et al. and Sho does not explicitly teach wherein the mask library is integrated within a chamber and wherein a shape and a dimension of the cleaning 
However, Nakajima et al. discloses a method of pressing a particle catching layer of a cleaning reticle onto the reticle stage, wherein a dummy reticle for removing particles where the substrate is, the same as a substrate of a normal reticle for exposure (paragraph [0029]). Specifically, Nakajima et al. discloses wherein in an actuator presses the cleaning reticle onto the reticle stage to enable the cleaning of the stage (paragraph [0043]-[0044]). Further, Nakajima et al. discloses wherein the dummy reticles for removing particles is stored in a library that stores multiple reticles, an actuator that transfers the reticles between the library and the reticle stage, and the like also are provided in the vacuum chamber (paragraphs [0040]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a dummy reticle for removing particles, that is stored in a library contained in the vacuum chamber, wherein a robotic arm is used to transfer the cleaning reticle, as taught by Nakajima et al. in the system of Onvlee et al. in view of Sho because such a modification provides a suitable alternative configuration for cleaning a reticle or cleaning a reticle stage where in the EUV exposure apparatus, multiple wafers can be mounted sequentially to the wafer stage without breaking the vacuum (paragraphs [0040] of Nakajima et al.).

Regarding claim 5, Onvlee et al. as modified discloses further including: a first mask handler that is located within the chamber and configured to transfer the one or more masks 

Regarding claims 6-11, 15, 21 and 22, Onvlee et al. discloses a sticky tape such as, for example, a KAPTON or polyimide or layer of insulating material (paragraph [0085]). 
Nakajima et al. discloses an adhesive material made of a resin material that is dissolvable in a chemistry liquid (paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a sticking material includes non-polar chains, wherein the a sticking material includes a polar compound, wherein the sticking material includes a material with -OH, -H, and -O, wherein the sticking material includes polysaccharide, wherein the sticking material includes polyvinyl alcohol with -OH bond, wherein the sticking material includes natural latex with a surfactant, wherein: the sticking material includes non-polar chains and a polar compound, because the normal desire of scientists or artisans to improve upon what is already generally known would result in a suitable alternative adhesive that includes: non-polar chains, a polar compound, polysaccharide, polyvinyl alcohol with -OH bond, a natural latex with a surfactant, or a material with -OH, -H, and –O, which would provide the predictable results of removing the particles without leaving any residue behind (paragraph [0085] of Onvlee et al.).

Regarding claim 12, Onvlee et al. as modified discloses wherein sticking material is flexible such that a surface profile of the sticking material is substantially complementary to a surface profile of the one or more masks or the mask stage when the first cleaning structure is in contact with the one or more masks or as the second cleaning structure is in contact with the mask stage (as shown in Figs. 6-9, see also paragraphs [0085]-[0086] and [0104]-[0107] of Onvlee et al., Figs. 1-3 and paragraphs [0029], [0036]-[0037] of Sho and paragraphs [0040]-[0047] of Nakajima et al.).

Regarding claim 13, Onvlee et al. discloses wherein the first cleaning structure or the second cleaning structure includes a roller having a cylinder shape and a handler that is configured to move the roller (as shown in Figs. 4-9).

Regarding claims 14 and 17-19, Onvlee et al. discloses a chamber of a semiconductor fabrication system (Figs. 1-3) / a method (Figs. 10 and 11), comprising: 
a plurality of extreme ultraviolet (EUV) lithography masks (MA); 
a mask library configured to store the EUV lithography masks (paragraph [0068]); 
a mask handler configured to transfer the EUV lithography masks (paragraph [0074]); 
a mask stage (MT) configured to secure at least one of the EUV lithography masks thereon (as shown in Figs. 1-3); and 
a first cleaning module that resides within the chamber and contains a first attraction mechanism to clean the EUV lithography masks, wherein the first cleaning module is attached to 
a second cleaning structure that is different from the first cleaning structure and configured to remove contaminant particles from a surface of the mask stage using the sticking material or using the electrostatic force (paragraphs [0085] and [0086] teaches wherein cleaning systems maybe included at each location around the patterning device, such that one or more cleaning systems can remain stationary and wherein the cleaning systems is used to clean the mask and the mask stage);
wherein: the attraction mechanism includes a sticking material or a current-driven electrostatic force generator  and attracts contaminant particles from surfaces of the EUV masks or the mask stage (as shown in Figs. 6-9, see also paragraphs [0085], [0106]-[0107] teaches wherein a layer of tape may be an insulating material that is charged to attract particle contamination via electrostatic interactions).

Onvlee et al. does not explicitly teach wherein the second cleaning is located outside of the chamber and wherein the first cleaning structure and the second cleaning structure are provided simultaneously.
However, Sho discloses a mask cleaner inside of vacuum chamber (paragraph [0029]) and wherein the mask stages are taken outside of the vacuum chamber to be cleaned, such that the mask can be cleaned inside the chamber while the mask stage is cleaned outside of the chamber (paragraphs [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the second cleaner for the stage outside of the vacuum chamber, as taught by Sho in the system of 

The combination of Onvlee et al. and Sho does not explicitly teach wherein the mask library is integrated within a chamber and wherein a shape and a dimension of the cleaning structure are configured such that the cleaning structure is capable of being stored in the mask library within the chamber, wherein the cleaning structure has a same shape and dimensions as at least one mask of the one or more masks, wherein a shape and a dimension of the cleaning structure are configured such that the cleaning structure is capable of secured on the mask stage, and wherein the second cleaning structure is attached to a wall of the chamber via a robotic arm.
However, Nakajima et al. discloses a method of pressing a particle catching layer of a cleaning reticle onto the reticle stage, wherein a dummy reticle for removing particles where the substrate is, the same as a substrate of a normal reticle for exposure (paragraph [0029]). Specifically, Nakajima et al. discloses wherein in an actuator presses the cleaning reticle onto the reticle stage to enable the cleaning of the stage (paragraph [0043]-[0044]). Further, Nakajima et al. discloses wherein the dummy reticles for removing particles is stored in a library that stores multiple reticles, an actuator that transfers the reticles between the library and the reticle stage, and the like also are provided in the vacuum chamber (paragraphs [0040]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a dummy reticle for removing particles, that is stored in a library contained in the vacuum chamber, wherein a robotic arm is used to transfer the cleaning reticle, as taught by Nakajima et 

Regarding claim 23, Sho discloses wherein the using the second attraction mechanism to remove contaminant particles from the surface of the mask stage is performed during an idle time of the mask stage (paragraphs [0036]-[0037]).

Response to Arguments

Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied references does not teach wherein the second cleaning structure is attached to a wall of the chamber via a robotic arm, see pages 7-10 of the remarks.
The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Onvlee et al. is relied up to disclose an exposure apparatus comprising multiple cleaning apparatus for cleaning the reticle and the reticle stage, wherein contaminant particles are removed from a surface using a sticky material or using an electrostatic 
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882